Fourth Court of Appeals
                               San Antonio, Texas
                                    November 2, 2018

                                  No. 04-17-00808-CV

                                     Daniel CRISP,
                                       Appellant

                                            v.

                                      Ismael CLAY,
                                         Appellee

                From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CI10107
                      Honorable Angelica Jimenez, Judge Presiding


                                     ORDER
       The Appellant’s Unopposed Motion for Extension of Time to File Brief is GRANTED.
The appellant’s brief is due on November 9, 2018.


                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court